Citation Nr: 0903463	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, including as secondary to the veteran's service-
connected disabilities.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for calluses of the feet for the period between September 8, 
1997, and January 6, 2000.

4.  Entitlement to an increased rating for bilateral mild 
osteopenia and club shaped metatarsal heads with mild varus 
formation, currently rated as 30 percent disabling, effective 
January 7, 2000.

5.  Entitlement to an increased rating for status post open 
reduction internal fixation, right knee, currently rated as 
20 percent disabling.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 through 
November 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from January 1999, April 
2001, January 2003, and October 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran submitted a statement in August 2008 that he 
wishes to withdraw the issue of entitlement to an increased 
rating for osteoarthritis of the right knee.  That issue is, 
therefore, not discussed below.

The issues of entitlement to an initial rating in excess of 
10 percent for calluses of the feet for the period between 
September 8, 1997, and January 6, 2000; entitlement to an 
increased rating for bilateral mild osteopenia and club 
shaped metatarsal heads with mild varus formation, currently 
rated as 30 percent disabling, effective January 7, 2000; 
entitlement to an increased rating for status post open 
reduction internal fixation, right knee, currently rated as 
20 percent disabling; and, entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence establishes that the veteran's 
service-connected bilateral foot condition causes him to have 
an antalgic gait, which has caused left knee arthralgia with 
normal x-ray findings.

2.  There is no competent medical evidence of a current PTSD 
diagnosis that conforms to the requirements of the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., 1994.


CONCLUSIONS OF LAW

1.  Left knee arthralgia with normal x-ray findings is 
proximately due to the service-connected bilateral foot 
disability.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.310 (2008).

2.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 
3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee
The veteran filed a claim for entitlement to service 
connection for a left knee disability in September 1997.  The 
claim was denied in the January 1999 and an appeal perfected.  
In October 2000, the Board remanded this claim for additional 
development, including a VA examination, which was completed 
in March 2001, but the claim was never again readjudicated.  
It is therefore discussed here, as the appeal remains before 
the Board.

The veteran contends that he has a left knee disability, 
which was caused by his service connected right knee.  See 
May 1999 VA Form 9.  For service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).  Under 
38 C.F.R. § 3.310(a), service connection may also be granted 
on a secondary basis for a disability that is proximately due 
to a service-connected disability.

A September 1994 VA knee examination discusses only the right 
knee.  He was examined again in December 1999 and, at that 
time, he described limping and putting weight on the left 
side to compensate for the right knee ("he started to 
develop too much pain and the pain radiation towards the 
thigh area and also he had to limp and list towards the right 
side and in order to compromise that he put too much weight 
on the low back and toward the left hip area").  At this 
time, however, there was no diagnosis made regarding the left 
knee.

In March 2001, following the Board's remand, the veteran was 
afforded another VA examination of his knees.  At that time, 
he complained of pain, swelling and stiffness in both knees.  
An x-ray of the left knee was normal and the examiner 
diagnosed arthralgia of the left knee with normal x-ray 
findings.  The examiner went on to clearly opine that the 
veteran's bilateral knee condition is due to his antalgic 
gait, which is "mainly due to the calluses on both feet."

He continued to report similar symptomology at the time of 
the October 2004 VA examination, and reported that he often 
had to keep his left knee elevated when the pain becomes 
severe.  At that time, physical examination revealed no 
crepitus, instability, or swelling, and flexion of 0 to 140 
with minimal limitation due to pain.  There was no diagnosis 
related to the left knee symptoms in that report.

While the veteran contends that his left knee disability was 
caused by his service-connected right knee, the medical 
evidence does not suggest such a correlation.  There are 
consistent descriptions of symptoms related to the left knee 
and the March 2001 VA examination report establishes that the 
veteran's left knee arthralgia is due to his antalgic gait, 
which is due to the calluses on his feet.  Because the 
calluses are a service-connected disability, the evidence 
shows that the left knee arthralgia is a secondary condition 
to the service connection bilateral foot disability.  Service 
connection for left knee arthralgia with normal x-ray 
findings is warranted under 38 C.F.R. § 3.310.

With regard to this claim, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

PTSD
The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD). Generally, for service connection, 
the claims folder must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury." See Pond v. West, 12 Vet. App. 341, 346 
(1999). In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

In this case, the veteran does not meet the first criteria 
for service connection for PTSD. He does not have a diagnosis 
that conforms to the requirements of DSM-IV. A complete 
review of the veteran's claims folder reveals that he was 
discharged from service in November 1976. There is no 
evidence of psychological treatment and diagnoses for more 
than twenty years following service when, in 1998 he was 
involved in VA psychological group therapy and diagnosed with 
general anxiety disorder in November of that year.  See 1998 
records from VA Dothan. There is no indication of PTSD or 
PTSD related symptoms in those records.  July 1999 notes to 
record the veteran's suicidal thoughts at the time that he 
was pursuing treatment for sobriety from alcohol and drug 
abuse.

It is not until the January 2000 report from VA Tuskegee that 
PTSD symptoms such as nightmares, flashbacks, insomnia, 
paranoia, and night sweats are reported.  It is worth noting, 
however, that these symptoms are reported as in relation to 
the veteran's "Vietnam Era experiences."  No mention at all 
was made to the claimed stressors of the veteran's actual 
service, which was in Korea.  Also, while the symptoms were 
reported, no PTSD diagnosis was made.  Later that year, the 
veteran was admitted to a VA hospital for twelve days for 
substance-induced mood disorder, alcohol abuse, and major 
affective disorder.  See October 2000 VA treatment records.  
There was no diagnosis of PTSD or discussion of PTSD 
symptomology at that time.  In fact, there are no treatment 
records for PTSD throughout the claims folder.

The veteran's Social Security Administration file has also 
been reviewed and there is no mention of PTSD.  Rather, he is 
disabled due to anxiety.

There is essentially no evidence in the claims folder that 
can be considered competent medical evidence of a PTSD 
diagnosis in accordance with the DSM-IV.  The only suggestion 
in the medical records is found in October 2000 in reference 
to service in Vietnam, while the veteran's service was in 
Korea.

Although the veteran has given his own opinion that he has 
PTSD that is related to service, the United States Court of 
Appeals for Veterans Claims (Court) has generally held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Because there is no competent medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), the criteria 
for service connection for PTSD under 38 C.F.R. § 3.303(f) 
cannot be met. The veteran's claim must be denied.

Duties to Notify and Assist 
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for service connection for PTSD. 
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

VA sent the veteran letters in March 2002 and January 2004 
informing him of the evidence necessary to establish 
entitlement to service connection. The veteran was provided a 
PTSD questionnaire for submission to establish the stressors 
for his claim. He was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, what VA would obtain on his behalf.  Thus, these 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2008). While the veteran was not informed of the type of 
evidence necessary to establish an effective date and a 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), these issues are moot considering 
the outcome of this case on the merits. Any defect with 
respect to the timing of the notice requirement was harmless 
error. The veteran was furnished content-complying notice and 
proper subsequent VA process, thus curing any error in the 
timing. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2008). Here, the 
veteran's statements, his service treatment records, and VA 
treatment records have been associated with the claims folder 
and reviewed by the Board.  He was afforded a Board hearing 
and the August 2008 transcript is of record.

The veteran was not afforded a VA examination regarding his 
PTSD claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. Simply stated, the 
prerequisites of McLendon are not apparent in this case.  
There is no competent evidence of a current PTSD disability, 
thus the very first McLendon element is not met.

The veteran has been afforded several opportunities, but has 
not notified VA of any additional available relevant records 
with regard to his claim. VA has done everything reasonably 
possible to assist the veteran. A remand for further 
development of this claim would serve no useful purpose. VA 
has satisfied its duties to notify and assist the veteran and 
further development is not warranted.


ORDER

Entitlement to service connection for left knee arthralgia 
with normal x-ray findings is granted.

Entitlement to service connection for PTSD is denied.




REMAND

Initial Rating - Calluses
The veteran was initially awarded service connection, 
effective September 8, 1997,  for calluses on both feet in 
the April 2001 rating decision.  He filed a timely notice of 
disagreement with the initial 10 percent rating in August 
2001.  Following additional development, the RO awarded a new 
30 percent rating for bilateral osteopenia and club shaped 
metatarsal heads with mild varus formation, effective January 
7, 2000.  See February 2002 rating decision.  This rating 
encompassed the bilateral calluses rating, effective January 
7, 2000.  It did not rid from consideration the appeal of the 
initial 10 percent rating for calluses, effective between 
September 8, 1997, and January 6, 2000.  A review of the 
record reveals, in fact, that the RO never issued a Statement 
of the Case (SOC) for the issue of entitlement to an initial 
rating in excess of 10 percent for calluses of the feet for 
the period between September 8, 1997, and January 6, 2000.   
When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the veteran or his 
representative. 38 C.F.R. § 19.26 (2007).  Because the RO has 
not granted an increase in the 10 percent rating between 
September 1997 and January 2000, and the veteran has not 
withdrawn that appeal, an SOC must be issued. See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Increased Rating - Feet and Right Knee
The veteran is seeking an increased rating for his bilateral 
mild osteopenia and club shaped metatarsal heads with mild 
varus formation, currently rated as 30 percent disabling, 
effective January 7, 2000, and for status post open reduction 
internal fixation, right knee, currently rated as 20 percent 
disabling.  The most recent examination of these disabilities 
was in 2004.  See October 2004 VA examination report.  The 
Board cannot accept examination results that are going on 
five years old as an accurate depiction of the current 
severity of the veteran's disabilities.  The results are old, 
and the veteran provided testimony at his August 2008 Board 
hearing suggesting that this foot and right knee disabilities 
have become worse since 2004.  Thus, these issues must be 
remanded so that the veteran can be afforded current VA 
examinations of both his feet and knee.

TDIU 
The veteran is seeking a total disability rating based upon 
his individual unemployability (TDIU). Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total and when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a). If there 
is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a). Neither 
the veteran's non-service-connected disabilities, nor his 
advancing age may be used as a determining factor in the 
rating agency's judgment. 38 C.F.R. §§ 3.341(a), 4.16(a), 
4.19.

This claim is inextricably intertwined with the increased 
rating claims being remanded because the outcome of these 
claims may have a bearing upon the claim for TDIU. The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claims. 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran current VA 
examination(s) of his feet and right knee.  
Following a thorough examination and all 
relevant testing, the examiner should 
write a comprehensive report discussing 
the current severity of both the feet and 
the right knee with particularity to the 
criteria for the appropriate diagnostic 
codes.

2.  Issue a Statement of the Case (SOC) 
with regard to the issue of entitlement to 
an initial rating in excess of 10 percent 
for calluses of the feet for the period 
between September 8, 1997, and January 6, 
2000.

3.  Readjudicate the veteran's claims, 
including the claim for entitlement to 
TDIU. If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


